Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 1087475 . Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims 1-16 recite features/limitation of claims 1-20 of instant application.
For Example: see below 
Instant application
Reference.
Claim limitation.

2. A computer implemented method of linking dynamic properties to atlas segments of atlas images, the method comprising: reading, by at least one processor, static atlas data, the static atlas data including an anatomical atlas of a static position of at least one object of at least one atlas segment for a plurality of atlas segments; wherein the plurality of atlas segments represent at least one anatomical body part; generating a plurality of dynamic atlas data on a dynamic property, the dynamic property representing measurement of a physical property of the at least one of the plurality of atlas segments; respectively linking at least one of the plurality of dynamic atlas data to the at least one of the plurality of atlas segments.

3. The method of claim 2, wherein the linking is accomplished using information on the dynamic property of the at least one of the plurality of atlas segments as a constraint for the linking.

4. The method of claim 2 further comprising: generating dynamic anatomic atlas, the dynamic anatomic atlas including the static atlas data and the plurality of dynamic atlas data, the static atlas data describing a static atlas image of the atlas segments, wherein the dynamic anatomic atlas comprises an atlas segment subdivided into atlas subsegments respectively linked with different dynamic properties while exhibiting the same segment representation information; acquiring static patient data describing a static patient image of a patient segment; matching the static patient image with the static atlas image; determining a corresponding atlas segment corresponding to the patient segment based on the matching; and determining subsegments within the patient segment based on the atlas subsegments of the corresponding atlas segment.

6. The method of claim 5, further comprising: acquiring the static atlas data and the plurality of dynamic atlas data; comparing at least one classified dynamic property of the corresponding atlas segment with the dynamic property of the patient segment; and determining based on the comparison, the type of the patient segment.













7. The method of claim 4, wherein, based on dynamic subregions exhibiting different dynamic properties within the corresponding patient segment, the atlas subsegments corresponding to the dynamic subregions are determined.


10. The method of claim 9, further comprising: calculating based on the information on the dynamic properties linked to different patient segments correlations between the dynamic properties of the different patient segments for determining the correlations; and calculating based on at least the information on the dynamic property linked to a patient segment, at least one normalized dynamic property for the patient segment for determining the at least one normalized dynamic property.



11. The method of claim 2, wherein the information on the dynamic property describes at least one normalized dynamic property of at least one atlas segment.

12. The method of claim 2, further including classifying at least one dynamic property linked to an atlas segment according to patient types.

13. The method of claim 2, further comprising: enabling an analysis of an anatomic dynamic of a patient by: acquiring the static atlas data and the plurality of dynamic atlas data, the static atlas data describing a static atlas image; acquiring static patient data describing a static patient image of a patient segment; acquiring dynamic patient data comprising information on the dynamic property, the information being respectively linked to the patient segment; matching the static patient image with the static atlas image; determining a corresponding atlas segment corresponding to the patient segment based on the matching; comparing both the information on the dynamic property linked to the corresponding atlas segment and the information on the dynamic property linked to the patient segment.

14. The method of claim 2, wherein an atlas segment is subdivided into atlas subsegments respectively linked with different dynamic properties.
Claim.

1. A computer implemented method comprising: using a dynamic anatomic atlas for matching a patient image and an atlas image or for matching two patient images; using information on a dynamic property of at least one atlas segment as a constraint for the matching; wherein the dynamic anatomic atlas includes static atlas data describing atlas segments; and dynamic atlas data comprising the information on a dynamic property which information is respectively linked to the atlas segments.











2. The method of claim 1 further comprising: acquiring the static atlas data and the dynamic atlas data of the dynamic anatomic atlas, the static atlas data describing a static atlas image of the atlas segments; wherein the dynamic anatomic atlas comprises an atlas segment subdivided into atlas subsegments respectively linked with different dynamic properties while exhibiting the same segment representation information acquiring static patient data describing a static patient image of a patient segment; matching the static patient image with the static atlas image; determining the corresponding atlas segment corresponding to the patient segment based on the matching; determining subsegments within the patient segment based on the atlas subsegments of the corresponding atlas segment.


7. The method of claim 6, further comprising: enabling an analysis of an anatomic dynamic of a patient by: acquiring the static atlas data and the dynamic atlas data, the static atlas data describing a static atlas image; acquiring static patient data describing a static patient image of a patient segment; acquiring dynamic patient data comprising information on a dynamic property, the information being respectively linked to the patient segment; matching the static patient image with the static atlas image; determining a corresponding atlas segment corresponding to the patient segment based on the matching; comparing both the information on the dynamic property linked to the corresponding atlas segment and the information on the dynamic property linked to the patient segment.




12. The method of claim 11, wherein, based on subregions exhibiting different dynamic properties within the corresponding patient segment, atlas subsegments corresponding to the dynamic subregions are determined.


4. The method of claim 3, further comprising: calculating based on the information on the dynamic properties linked to different patient segments correlations between the dynamic properties of the different patient segments for determining the correlations; and calculating based on at least the information on the dynamic property linked to a patient segment, at least one normalized dynamic property for the patient segment for determining the at least one normalized dynamic property.



5. The method of claim 1 wherein the information on the dynamic property describes at least one normalized dynamic property of at least one atlas segment.

6. The method of claim 1 further including classifying at least one dynamic property linked to an atlas segment according to patient types.

13. The method of claim 1, further comprising: enabling an analysis of an anatomic dynamic of a patient by: acquiring the static atlas data and the dynamic atlas data, the static atlas data describing a static atlas image; acquiring static patient data describing a static patient image of a patient segment; acquiring dynamic patient data comprising information on a dynamic property, the information being respectively linked to the patient segment; matching the static patient image with the static atlas image; determining a corresponding atlas segment corresponding to the patient segment based on the matching; comparing both the information on the dynamic property linked to the corresponding atlas segment and the information on the dynamic property linked to the patient segment.

10. The method of claim 1 wherein the dynamic anatomic atlas comprises an atlas segment subdivided into atlas subsegments respectively linked with different dynamic properties while exhibiting the same segment representation information.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mahfouz US 20190090744  is cited because the reference teaches “an electronic central data storage communicatively coupled to at least one database comprising at least one of a statistical anatomical atlas and a kinematic database; (b) a computer running software configured to generate instructions for displaying an anatomical model of a patient's anatomy on a visual display; (c) a motion tracking device communicatively coupled to the computer and configured to transmit motion tracking data of a patient's anatomy as the anatomy is repositioned”. See Abstract.
HUNTER et al. US 20150305612 is cited because the reference teaches “[0199] Thus as shown in FIG. 20E at step 1034, one or more atlas models is matched to image dataset 400 of patient 10 wherein the matching may comprise deforming the atlas model(s) to the image dataset 400 and/or registering the atlas model(s) to patient 10.
HUNTER et al. US 20150305650 is cited because the reference teaches “
steps outlined in FIG. 20E. In addition to or alternative to generating images of anatomical structures of patient 10 using imaging device 633 inserted into the airway of patient 10, one or more atlas models are employed to assist the procedure during the second time interval. The atlas model(s) are three-dimensional models of human anatomy and therefore include a variety of anatomical structures. The anatomical structures may include, but are not limited to, bone, the heart, the liver, other organs, fissures, diseased tissue”. See [0195].
Allowable Subject Matter
2.		The following is a statement of reasons for the indication of allowable subject matter:  claims 2-24 would be in allowable condition, if applicant overcome the double patenting rejection above, via a Terminal Disclaimer.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closet prior art of Mahfouz US  20190090744, teaches “ (a) an electronic central data storage communicatively coupled to at least one database comprising at least one of a statistical anatomical atlas and a kinematic database; (b) a computer running software configured to generate instructions for displaying an anatomical model of a patient's anatomy on a visual display; (c) a motion tracking device communicatively coupled to the computer and configured to transmit motion tracking data of a patient's anatomy as the anatomy is repositioned, where the software is configured to process the motion tracking data and generate instructions for displaying the anatomical model in a position that mimics the position of the patient anatomy in real time”, see Abstract.
Mahfouz failed to teach or suggest for A computer implemented method of linking dynamic properties to atlas segments of atlas images, the method comprising: reading, by at least one processor, static atlas data, the static atlas data including an anatomical atlas of a static position of at least one object of at least one atlas segment for a plurality of atlas segments; wherein the plurality of atlas segments represent at least one anatomical body part; generating a plurality of dynamic atlas data on a dynamic property, the dynamic property representing measurement of a physical property of the at least one of the plurality of atlas segments; respectively linking at least one of the plurality of dynamic atlas data to the at least one of the plurality of atlas segments. As cited in independent claims 1,17 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/Primary Examiner, Art Unit 2664